Case 2:19-cv-09172-DSF-E Document 7 Filed 10/24/19 Page 1of3 Page ID #:186

CRAIG G. STAUB, Bar No. 172857
cstaub@littler.com

LITTLER MENDELSON, P.C.

633 West 5th Street

63rd Floor

Los Angeles, CA 90071

Telephone: 213.443.4300

Facsimile: 213.443.4299

MAGGY ATHANASIOUS, Bar No. 252137
mathanasious@littler.com

LITTLER MENDELSON, P.C.

2049 Century Park East

5th Floor

Los Angeles, CA 90067.3107

Telephone: 310.553.0308

Facsimile: 310.553.5583

wo fo SN DH OH SP Ww NHN

— mb
—- &

Attorneys for Defendants
ALL FREIGHT CARRIERS INC. and AFC
LOGISTICS INC.

= —= —
& Ww bo

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

WAYNE YARIAN, individually, and Case No. 19-cv-9172
on behalf of all others similarly
situated, ASSIGNED FOR ALL PURPOSES TO
JUDGE
Plaintiff,

PROOF OF SERVICE

State Complaint Filed: August 16,

ALL FREIGHT CARRIERS INC,, an_ | 7019
Iilinois Corporation; AFC LOGISTICS

INC., an Illinois Corporation; and
DOES 1 through 100, inclusive,

Defendants.

yO OS OS
Co CO 6o SH

Vv.

Nm NM NH hb
& Ww NH =

 

 

NM NM h&
~~) A tl

 

LITTLER MENDELSON, P.C.
033 Wend Sth Stenct

83nd Finer
(on Angeles, CA 20071
213 440490

 
Oo fo YN DH HW F&F W NH

Ne NM NY MN KN NY NN S| Se FE Re Se OSE OS
I DW TA fb WwW HK Oo OO DT KH A BR WH KH KH &S

28

 

Gase 2:19-cv-09172-DSF-E Document 7 Filed 10/24/19 Page 2 of 3 Page ID #:187

PROOF OF SERVICE

1 am a resident of the State of California, over the age of eighteen years,

and not a party to the within action. My business address is 2049 Century Park East,
5th Floor, Los Angeles, CA 90067.

On October 24, 2019, 2019, I served the within document(s):

DEFENDANTS' NOTICE TO FEDERAL COURT OF REMOVAL OF
CIVIL ACTION FROM STATE COURT

DECLARATION OF MAGGY ATHANASIOUS IN SUPPORT OF
Ol aa NOTICE OF REMOVAL OF ACTION TO FEDERAL

DECLARATION OF DONALD HINSON IN SUPPORT OF DEFENDANT'S
NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT

DEFENDANTS’ NOTICE OF RELATED CASES
DEFENDANT'S NOTICE OF INTERESTED PARTIES
DEFENDANT'S CORPORATE DISCLOSURE STATEMENT

NOTICE OF ERRATA RE DECLARATION OF MAGGY M.
ATHANASIOUS IN SUPPORT OF NOTICE OF REMOVAL OF ACTION
TO FEDERAL COURT

SIGNED DECLARATION OF MAGGY M. ATHANASIOUS IN SUPPORT
Ota NOTICE OF REMOVAL OF ACTION TO FEDERAL

C By personal service. I personally delivered the documents to the
persons at the addresses listed below. (1) For a party represented by
an attorney, delivery was made to the attorney or at the attorney's
office by leaving the documents, in an envelope or package clearly
labeled to identify the attorney being served, with a receptionist or an
individual in charge of the office, between the hours of nine in the
morning and five in the evening. (2) For a party, delivery was made to
the party or by leaving the documents at the party's residence with
some person not younger than 18 years of age between the hours of
eight in the morning and six in the evening.

LITTLER MENDELSON, PC. 4823.9069-2010.1 105233.1000 2.

th Floor
Los Angeles, ©& 90087 3407
316 $53.0308

 

PROOF OF SERVICE

 
(ase 2:19-cv-09172-DSF-E Document 7 Filed 10/24/19 Page 30f3 Page ID #:188

 

 

1 [sx] By United States mail. I enclosed the documents in a sealed envelope
2 or package addressed to the persons at the addresses below and
3 (specify one):
fi [[] deposited the sealed envelope with the United States Postal
Service, with the postage fully prepaid.
5
[x] placed the envelope for collection and mailing, following our
6 ordinary business practices. I am readily familiar with this
7 business's practice for collecting and processing correspondence
for mailing. On the same day that correspondence is placed for
8 collection and mailing, it is deposited in the ordinary course of
9 business with the United States Postal Service, in a sealed
1 envelope with postage fully prepaid.
1 I am a resident or employed in the county where the mailing occurred.
The envelope or package was placed in the mail at: Los Angeles, California.
12
13
Taras Kick, Esq.
141 Daniel J. Bass, Esq.
15 | THE KICK LAW FIRM, APC
815 Moraga Drive
16 | Los Angeles, California 90049
17 || Telephone: (310) 395-2988
Facsimile: (310) 395-2088
18 | Taras@kicklawfirm.com
19 | Daniel @kicklawfirm.com
|
20 I declare that I am employed in the office of a member of the bar of this
ca court at whose direction the service was made. Executed on October 24, 2019 at Los
22 V Angeles, California.
23
4 _ BMbautitin —
Barbara Nikitas
25
26
27
28
Caren Rae eiien: PE. 4823-9069-2010.1 105233,1000 3.

 

 

th Fleer
hoe Angatas, CA OO00T 3107

*Ogan 453 0308 PROOF OF SERVICE
